Citation Nr: 0924181	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  03-28 216	)	DATE
	)
	)

On appeal from the
Department of Veteran s Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran  represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran  served on active duty from July 1967 to July 
1970.

This matter comes before the Board of Veteran s' Appeals 
(Board) on appeal from an October 2002 decision by the 
Department of Veteran s Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that granted the Veteran 's claim of 
entitlement to service connection for PTSD and assigned a 30 
percent evaluation.  The RO subsequently increased the 
Veteran 's disability rating to 50 percent from the date of 
the grant of service connection, however, this was not a full 
grant of the benefit sought on appeal.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993) (stating that a claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and it follows that an increased rating 
remains in controversy where less than the maximum is 
awarded).

This issue was previously before the Board on two occasions.  
In January 2006 the Board denied the Veteran 's claim for 
entitlement to an increased initial evaluation for PTSD, 
evaluated as 50 percent disabling.  That decision was 
appealed to the United States Court of Appeals for Veteran s 
Claims (Court).  The parties filed a Joint Motion for 
Remand..  The Court issued an Order in September 2006 
granting the motion.  In August 2007, the Board again denied 
the claim.  The Veteran  appealed that decision to the Court.  
The parties filed a Joint Motion for Remand.  The Court 
issued an Order in August 2008 granting the motion.  

The Veteran  was denied entitlement to individual 
unemployability by rating decision in September 2006.  In an 
October 2006 written statement, he requested that his 
application for total disability based on individual 
unemployability (TDIU) be reconsidered.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran 's PTSD is currently manifested by no more 
than occupational and social impairment with reduced 
reliability and productivity.

2.  The Veteran 's service-connected PTSD is not manifested 
by deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to the following 
symptoms: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
and inability to establish and maintain effective 
relationships.   


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
Veteran 's service connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veteran s Claims Assistance Act of 2000 (VCAA) VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159 (2008).  

With regard to VCAA notice requirement, in cases, as here, 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated - it has been proven, thereby rendering section 
5103(a) notice is no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess 
v. Nicholson, 19 Vet. App. 473, 491, 500 (2006).  Thus, as 
the Veteran 's claim for a higher rating for his PTSD arose 
from the initial rating assigned following the grant of 
service connection for this condition, no further section 
5103(a) notice is required.  See Goodwin v. Peake, 22 Vet. 
App. 128 (2008); see also Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The Board acknowledges that the RO did not provide VCAA 
notice for an increased rating claim compliant with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  However, there is 
no prejudice because the Vazquez-Flores' decision does not 
apply to increased-rating claims that involve initial 
ratings.  Goodwin, supra.  Thus, as the Veteran 's claim for 
a higher initial disability rating, a downstream issue, was 
appealed directly from the initial grant of service 
connection for PTSD, no further notice under § 5103(a) is 
required.  So VA's duty to notify with respect to the Veteran 
's claim for PTSD has been satisfied.

Moreover, the Veteran  was provided correspondence regarding 
what was needed to support his claim for an initial 
compensable rating.  Specifically, the July 2003 Statement of 
the Case (SOC) listed the requirements for obtaining a higher 
rating for his PTSD.  In fact, in that SOC the Veteran  was 
notified that a higher rating had been assigned.  
Furthermore, the Board's decisions of January 2006 and August 
2007 provided notice of the requirements for a rating for 
PTSD in excess of 50 percent.  Thus, the need for a VCAA 
notice letter addressing these same criteria has been 
obviated.  

VA also has a duty to assist the Veteran  in the development 
of the claim.  This duty includes assisting the Veteran  in 
the procurement of service medical and pertinent treatment 
records and providing an examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record before the Board contains service medical records 
and post-service medical records, and reports of VA 
examinations.  Subsequent to the September 2006 remand by the 
Court the Veteran  submitted VA outpatient treatment records, 
which include mental health notes from a PTSD supportive 
therapy group in which the Veteran  participated.  These 
notes are dated from April 2006 to April 2007.  In the August 
2007 Joint Motion for Remand the Veteran 's attorney argues 
that it is not clear from the Veteran 's statement, "I am 
sending everything I could get from the local VA clinic..." 
that all of the records from these weekly group sessions have 
been obtained.  However, accompanying the VA records 
submitted by the Veteran  is a list of his clinical visits to 
the VA medical facility.  The mental health notes for each of 
the Veteran 's visits to the weekly PTSD group therapy 
session on the list have been associated with the claims 
folder.  The Veteran 's attorney argues further that if there 
are other records that have not been obtained, it would be 
prejudicial to the Veteran  because some of the mental health 
notes may reveal that the Veteran  did meet some of the 
criteria for a higher disability rating.  

A review of these records reveals that the content is general 
as they provide a general description of group activity as 
opposed to a one-on-one personal evaluation of the Veteran .  
The purpose of the group is to assist Veteran s suffering 
from PTSD symptoms by providing a supportive environment for 
interactive therapy and education about coping skills.  These 
records do not contain a personal assessment or evaluation of 
the Veteran and do not draw any medical conclusion regarding 
his PTSD.  The information contained in these records is not 
probative of the issue of whether the Veteran  is entitled to 
an initial rating in excess of 50 percent.  Assuming for the 
sake of argument that other records from these group sessions 
exist that have not been associated with the claims folder.  
Then, it is reasonable to infer that other records will 
present in the same reporting format that is, generally 
describing group activity, which is not probative evidence in 
the Veteran 's case.  There is no indication that information 
from such records, if they exist, will advance the Veteran 's 
claim because of the lack of probative value.

Furthermore, the evidentiary record as it stands includes 
sufficient competent evidence to decide the claim.  VA PTSD 
examinations in 2002 and 2006 are highly probative of the 
issue at hand.  The Board finds that the Veteran  is not 
prejudiced by the possible absence of records that have 
little to no probative value in support of his claim.  In 
these circumstances, another remand would serve no useful 
purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran  are to be avoided).  Further development and further 
expenditure of VA's limited resources is not shown to be 
warranted here.  The Board is satisfied that VA has complied 
with its duty to assist the Veteran  in the development of 
the facts pertinent to his claim.

Accordingly, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran .  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or 
assistance to the Veteran  is required to fulfill VA's duty 
to assist in the development of his claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Historically, the Board notes that service connection was 
granted for PTSD and assigned a 30 percent evaluation.  The 
Veteran  disagreed with the 30 percent evaluation and in 
August 2003 it was increased to 50 percent.  The Veteran  
contends that his PTSD warrants an evaluation higher than the 
50 percent assigned.  

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes (DC) identifies the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran  is currently rated 50 percent disabling for 
PTSD.  He insists that his PTSD symptoms warrant a rating 
higher than the 50 percent currently assigned.  Prior 
adjudications of this issue have concluded that the 
manifestations of the Veteran 's PTSD symptoms are not 
greater than 50 percent disabling.

A review of the rating criteria for PTSD, 38 C.F.R. Part 4, 
Diagnostic Code 9411 (2008), shows a 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. 

A 100 percent rating will be assigned with evidence of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

In addition, the Global Assessment of Functioning (GAF) Scale 
is to be considered in ascertaining the degree of impairment 
caused by psychiatric illness.  The GAF
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  A GAF of 
41 to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.

The GAF score is only one factor to be considered in 
ascertaining the degree of impairment caused by the Veteran 
's PTSD.

Taking into account all relevant evidence, the Board finds 
that assignment of the next higher evaluation of 70 percent 
for the Veteran 's service connected PTSD, is not warranted.  
In this regard, the Board has reviewed all the evidence of 
record, and particularly, the reports of the Veteran 's VA 
examination for PTSD in September 2002 and August 2006.  

On examination in September 2002 the Veteran  reported that 
he had been married for 25 years, though he had almost 
separated twice, that he had previously had a great deal of 
conflict with his son, but that they were now getting along 
better, that he felt close to his wife and children, that he 
had no friends, but that he does attend church, and that he 
has held many jobs.  Objective findings from that examination 
indicated that the Veteran  was alert, oriented, and neatly 
groomed with adequate hygiene, with a somewhat constricted 
affect, but with speech normal to content and clarity, with 
no hallucinations or delusions noted, with the Veteran  
reporting no suicidal ideation in over four years, the last 
time being when his wife threatened to leave him, and no 
homicidal ideation.  The Veteran  did report experiencing 
intrusive distressing recollections of the war several times 
a week, nightmares once every two to three months, occasional 
flashbacks, sleep disturbances, decreased interest in 
activities, irritability, difficulty concentrating, and 
hypervigilance.  At that time, the Veteran  was diagnosed 
with chronic PTSD and alcohol dependence in sustained partial 
remission, with a GAF of 55.  The Veteran  was found to have 
moderate symptoms and moderate impairment in social and 
occupational functioning.  The Board finds this 
symptomatology consistent with a finding of occupational and 
social impairment with reduced reliability and productivity.  
The Board finds the evidence from this examination 
particularly probative since it was based on a thorough 
examination of the Veteran .

The Board also notes the report of a PTSD intake record dated 
in May 2003, which indicated that the Veteran  reported 
experiencing frequent intrusive thoughts and flashbacks 
regarding Vietnam, having a decreased interest in activities 
he used to enjoy, having a tendency to isolate from friends 
and family, continued problems with anger, difficulty with 
sleep, experiencing hypervigilance and concentration 
difficulty, and depression in response to life stressors, 
such as losing jobs.  The Veteran  reported that he had been 
at his current job for the past year, although with 
difficulties.  He stated that at times he experiences 
"serious" suicidal thoughts, but has no current intent or 
plan.  The examiner noted that the Veteran  experienced high 
levels of anxiety and stress.  The Veteran  was diagnosed 
with PTSD and alcohol dependence in sustained partial 
remission.  Medication was prescribed.  Although the Veteran  
reported significant symptoms at this time, he was found to 
be able to maintain a job and some relationships with family; 
considering all of the symptomatology from this record, the 
Board finds this evidence also consistent with a finding of 
occupational and social impairment with reduced reliability 
and productivity.

The Veteran  submitted a statement from a former employer in 
September 2003 reflecting that the Veteran  seemed to have 
mental problems during his employment and had difficulty with 
his memory, taking orders, and handling the pressures of the 
job.  The Board points out that, as a lay person, the 
employer is competent to comment on observations of the 
Veteran , but only medical professionals are competent to 
express opinions as to medical diagnoses or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

An August 2006 report of VA PTSD examination indicated that 
the Veteran  has been married for 29 years, and lives with 
his spouse and adult children.  He described his relationship 
with his wife and children as fair.  He reported that he had 
very few friends, but had some at his hunting camp.  The 
Veteran  was not working now due to a combination of medical 
problems, including becoming disabled in April 2005 following 
a back injury.  The Veteran  reported that he was still 
having trouble with his temper.

Upon examination, the Veteran  was alert and oriented to 
time, place, person and situation.  The Veteran 's 
concentration seemed poor.  He was neatly groomed with 
adequate hygiene.  His affect was varied throughout the 
interview, but mostly flat.  His speech was generally normal 
with regard to production, volume, content, and clarity.  He 
reported that he sees deer in his yard that other people 
can't see; but the examiner indicated that it was unclear if 
that represented an hallucination.  Delusions were denied.  
The Veteran  was not found to have suicidal or homicidal 
ideation at that time.  There was no impairment of thought 
process or communication.  The Veteran  was able to maintain 
personal hygiene and activities of daily living.  He also 
reported problems with fear, and reexperiencing intrusive 
thoughts, nightmares, and psychological reactivity.  He 
reported avoidance of thoughts, and feelings, and 
conversations that are reminders of trauma.  He also reported 
loss of interest in activities, and emotional numbing and a 
restricted affect.  He reported insomnia, diminished 
concentration, extreme irritability, hypervigilance, and 
exaggerated startle response.  He was also found to be mildly 
depressed, but he denied symptoms consistent with a full 
major depressive disorder.  The Veteran  was assessed with a 
GAF of 50.  He was found to have a history of marginal work 
and social functioning.  It was noted that his levels of 
occupational functioning were compromised because of medical 
problems.  His level of PTSD symptomatology appeared to be 
comparable to the level noted in 2002.  VA records dated in 
2006 and 2007 reflect Group Therapy for the Veteran's PTSD.  

While the Veteran  was found to have significant 
symptomatology due to his PTSD, such symptoms are not 
manifested to an extent necessary to warrant a 70 percent 
rating or higher.  In order to warrant a rating of 70 percent 
for PTSD, as noted above, there must be occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to the symptoms enumerated under this diagnostic code.  
The medical evidence of record does not show that the Veteran 
's mood, thinking, judgment family relations and work have 
been impaired due to such symptoms as suicidal ideation, 
obsessional rituals, illogical-obscure, or irrelevant speech, 
near-continuous panic attacks, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, and an inability to establish and maintain effective 
relationships.  

The facts are that the Veteran  has maintained a marriage 
relationship with the same woman for more than thirty years, 
he has a relationship with his adult children and he has 
friends with whom he associates when he has gone hunting.  He 
also attends church with his wife.  Moreover he has been 
reported to be neatly groomed with adequate hygiene.  He did 
not exhibit homicidal or suicidal ideation on the 2002 VA 
examination.  Though he reported serious suicidal thoughts in 
2003, he did not manifest an intent or plan associated with 
the thoughts and he no longer reported having any suicidal or 
homicidal ideation on VA examination in 2006.  Although he 
has been employed in many different jobs, he has generally 
been able to maintain employment.  He was found to be not 
working in 2005 primarily due to other medical issues such as 
a back injury and it was noted that the longest time of 
continuous employment for him was nine year.  While the 
Veteran  does appear to have some impaired impulse control in 
the form of unprovoked irritability with periods of violence, 
as noted earlier, he has at all times been found to be 
oriented, with clear speech.  Thus the Board finds that this 
level of symptomatology is inconsistent with the criteria for 
a 70 percent rating or higher; but consistent with a finding 
of occupational and social impairment with reduced 
reliability and productivity.

The Veteran 's attorney argues that a GAF score of 50, which 
represents "serious symptoms," should entitle the Veteran  
to a higher rating.  The Board notes that a GAF score is only 
one factor to be considered in ascertaining the degree of 
impairment and is not dispositive of the rating issue; 
rather, the GAF score must be considered in light of the 
actual symptoms of the Veteran 's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).) (2008).

Considering the overall evidence of record, the Board finds 
the Veteran 's current level of symptomatology consistent 
with a finding of occupational and social impairment with 
reduced reliability and productivity, which warrants a 50 
percent evaluation, the evaluation the Veteran is currently 
receiving.  Despite the GAF score of 50 on the recent VA 
examination, the Veteran does not exhibit occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to his PTSD, such that a rating of 70 percent or higher 
would be warranted.  

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).   However, the evidence reflects that his symptoms 
have remained constant throughout the course of the period on 
appeal and, as such, staged ratings are not warranted.

The Board recognizes further that the question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds no evidence that the Veteran 's service-connected PTSD 
presented such an unusual or exceptional disability picture 
at any time so as to require consideration of an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1).  There is no indication that the Veteran  has 
been repeatedly hospitalized or incapacitated by his service-
connected disability in a way not addressed by VA's Rating 
Schedule.  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002). Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell, supra; Floyd v. Brown, 9 Vet. App. 
88, 96 (1996).

As the preponderance of the evidence is against the claim for 
an initial compensable rating, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.




____________________________________________
THOMAS J. DANNAHER
Veteran s Law Judge, Board of Veteran s' Appeals


 Department of Veteran s Affairs


